In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 03-2304
BRIAN K. THOMSON,
                                               Plaintiff-Appellant,
                                v.


ODIE WASHINGTON, et al.,
                                            Defendants-Appellees.

                         ____________
            Appeal from the United States District Court
                 for the Southern District of Illinois.
            No. 01-526-DRH—David R. Herndon, Judge.
                         ____________
     SUBMITTED FEBRUARY 9, 2004—DECIDED APRIL 1, 2004
                         ____________




  Before POSNER, EASTERBROOK, and WILLIAMS, Circuit
Judges.
  POSNER, Circuit Judge. The complaint in this Illinois state
prisoner’s civil rights suit, filed pro se under 42 U.S.C.
§ 1983, charges prison officials with having confiscated the
plaintiff’s legal papers (including a brief in the Supreme
Court of Illinois) thereby causing him to lose a number of
lawsuits, denied him daily physical exercise and a pre-
scribed diet (and incidentally caused him to lose 30 pounds
in two months), subjected him to ambient cigarette smoke
2                                                 No. 03-2304

even though he is allergic to cigarette smoke, and retaliated
against him for complaining about these and other condi-
tions of his confinement by first placing him in solitary
confinement and then a higher-security prison, all in viola-
tion of the federal constitutional rights of prisoners. The
district judge dismissed the suit on his own initiative,
pursuant to 28 U.S.C. § 1915A(b)(1), on the ground that the
complaint failed to state a claim.
  The district judge thought the complaint deficient on the
following grounds: the Supreme Court of Illinois later over-
ruled the cases on which the plaintiff relied in the brief that
he was prevented from filing; the complaint did not allege
that the plaintiff suffers from a serious medical problem that
would be aggravated by denial of exercise, departure from
the prescribed diet, or subjection to ambient cigarette
smoke; and the complaint did not contain “a chronology of
events from which retaliation may plausibly be inferred.” In
short, the plaintiff had pleaded himself out of court so far as
the charge concerning confiscation of his legal papers was
concerned, and for the rest the complaint contained insuffi-
cient detail to be plausible.
  It is of course true that if a complaint pleads facts that
show that the plaintiff does not have a claim, the complaint
should be dismissed without further ado. E.g., Ciarpaglini v.
Saini, 352 F.3d 328, 331 (7th Cir. 2003). And the judge would
have been right to dismiss the charge about the confiscation
of legal papers on this ground if all the plaintiff had been
complaining about was that his brief in that one state
supreme court proceeding had been confiscated, because the
complaint itself states that the cases on which the brief
relied were later overruled. If your legal papers are confis-
cated in a doomed proceeding, there is no harm and no
basis for a constitutional suit. Christopher v. Harbury, 536
No. 03-2304                                                    3
U.S. 403, 415 (2002); Lockhart v. Fretwell, 506 U.S. 364, 371
(1993). This is true even though there is always a chance that
the court would have ruled erroneously in your favor. Id.
  The plaintiff, however, contended that he had lost several
lawsuits because of the defendants’ confiscating his legal
papers, not just one. In light of the judge’s approach to the
plaintiff’s other claims, it is apparent that by failing to
identify those suits the plaintiff provided insufficient detail
to make his suit plausible, just as he failed to identify his
medical problems and allege that the defendants’ failure to
respond to them was the result of deliberate indifference on
their part to his medical needs and just as he failed to set
forth a chronology that would provide some basis for
thinking that the change in his prison conditions was in fact
in retaliation for his filing grievances.
  In other words, the judge wanted the plaintiff to plead
enough facts to show that it would be worthwhile to put the
defendants to the bother of answering the complaint. That
is an understandable approach in light of the burden that
prisoners’ civil rights litigation places on the district courts,
the frivolousness of most of that litigation, and the endeavor
of Congress in the Prisoner Litigation Reform Act to curb
the abuse of legal process by prisoners with time on their
hands. But it is an approach that the Federal Rules of Civil
Procedure and the decisions of the Supreme Court and the
federal courts of appeals forbid. The federal rules replaced
fact pleading with notice pleading. All that the rules require,
with a few exceptions inapplicable to this case, such as
pleading fraud, Fed. R. Civ. P. 9(b), is that a complaint state
the plaintiff’s legal claim, such as, in this case, denial of
access to the courts in violation of the due process clause,
infliction of cruel and unusual punishment by denying
essential medical treatment (Eighth Amendment), and
retaliation for seeking to use the legal process to petition for
4                                                 No. 03-2304

redress of grievances (First Amendment), together with
some indication (here amply supplied) of time and place.
See the Appendix of Forms to the Federal Rules of Civil
Procedure. The plaintiff’s claims are all ones that we have
specifically held are not subject to any requirement of
heightened pleading. E.g., Nance v. Vieregge, 147 F.3d 589,
590-91 (7th Cir. 1998) (denial of access to court); Walker v.
Benjamin, 293 F.3d 1030, 1039 (7th Cir. 2002) (cruel and
unusual punishment in the form of deliberate indifference
to prisoner’s serious medical need); Walker v. Thompson, 288
F.3d 1005, 1011 (7th Cir. 2002) (retaliation). Federal judges
are forbidden to supplement the federal rules by requiring
“heightened” pleading of claims not listed in Rule 9. E.g.,
Swierkiewicz v. Sorema N.A., 534 U.S. 506, 513 (2002); Walker
v. Thompson, supra, 288 F.3d at 1007. If the defendant needs
more information, he can serve a contention interrogatory.
The complaint in this case, though artless (the plaintiff is not
a lawyer and did not have the assistance of one in drafting
the complaint), provides adequate notice of legal claims
that, if factually supported, would entitle him to relief under
42 U.S.C. § 1983. It was therefore error to dismiss the
complaint.
                                  REVERSED AND REMANDED.
A true Copy:
        Teste:

                           _____________________________
                            Clerk of the United States Court of
                              Appeals for the Seventh Circuit




                     USCA-02-C-0072—4-1-04